Citation Nr: 0524045	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an effective date earlier than April 5, 
2003 for the assignment of a 70 percent rating for service-
connected post-traumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for the service-
connected PTSD, currently rated as 70 percent disabling.

6.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).  




REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural history

The veteran served on active duty from April 1967 to December 
1968.  Service in Vietnam is indicated by the evidence of 
record.

In August 2002, the RO received the veteran's claims of, 
inter alia, entitlement to service connection for high blood 
pressure (also referred to as hypertension), asthma, 
sinusitis, and PTSD.  In a February 2003 rating decision, the 
RO denied the claims of service connection for hypertension, 
asthma and sinusitis.  Service connection for PTSD was 
granted, and an initial 30 percent rating was assigned, 
effective from August 2, 2002.  The veteran disagreed with 
the February 2003 rating decision and initiated this appeal.  
The appeal as to the issue of service connection for 
sinusitis was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in April 2003.  The 
appeal as to the issues of service connection for 
hypertension and asthma, was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2003.  

With regard to the veteran's disagreement with the initial 30 
percent rating assigned following the grant of service 
connection for PTSD, the RO subsequently issued a March 2003 
rating decision which increased the initial rating for the 
service-connected PTSD to 50 percent, effective from August 
2, 2002.  The veteran thereafter indicated that he was 
satisfied with the initial 50 percent rating and withdrew his 
claim as to that issue.  In March 2004, the RO received the 
veteran's claim of entitlement to an increased rating for the 
service-connected PTSD.  In a March 2004 rating decision, the 
RO increased the rating for the service-connected PTSD from 
50 percent to 70 percent, effective from April 5, 2003.  The 
veteran disagreed with the 70 percent rating assigned, and 
disagreed with the effective date for the assignment of the 
70 percent rating for the service-connected PTSD.  He 
perfected his appeal with the timely submission of a VA Form 
9 in November 2004.

In November 2004, the RO received the veteran's claim of 
entitlement to TDIU.  In a March 2005 rating decision, the RO 
denied the veteran's claim for TDIU.  The veteran disagreed 
with that determination and perfected his appeal with the 
timely submission of a substantive appeal (VA Form 9) in May 
2005.

The issues of entitlement to a rating in excess of 70 percent 
for the service-connected PTSD and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, D.C.

Issues not on appeal

During the course of this appeal, an number of issues have 
been raised (sometimes more than once) and either were never 
appealed or were appealed and the appeals were subsequently 
withdrawn.  These will be discussed immediately below.

The Board observes that in the February 2003 rating decision 
the RO denied the veteran's claim of entitlement to service 
connection for an eye disability.  In a March 2004 rating 
decision, the RO also denied the veteran's claims of service 
connection for a deviated septum and a neck disability.  In 
May 2004, the RO received the veteran's claim for an earlier 
effective date for dependency benefits for his spouse.  In a 
July 2004 administrative decision, the RO denied the 
veteran's claim.  In a March 2005 rating decision, the RO 
denied an increased rating for the veteran's service-
connected bilateral hearing loss.  To the Board's knowledge, 
the veteran has not disagreed with any of those decisions.  
Accordingly, these issues are not within the Board's 
jurisdiction and it will be addressed no further herein.  See 
38 C.F.R. § 20.204(c) (2004).  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

The February 2003 rating decision also denied service 
connection for a back disability.  The veteran did not 
disagree with that decision.  Notwithstanding this, in a 
March 2003 statement of the case (SOC), the RO addressed the 
issue of service connection for a back disability.  The 
following week, the RO received the veteran's claim for, 
inter alia, service connection for a back disability.  Then 
the veteran submitted a statement in April 2003 requesting 
that his claim of service connection for a back disability be 
withdrawn.  Notwithstanding this, a March 2004 rating 
decision again denied service connection for a back 
disability.  To the Board's knowledge, the veteran has not 
disagreed with that rating decision.  Accordingly, the issue 
of service connection for a back disability has not been 
appealed, and it will be addressed no further herein.  

The February 2003 rating decision, and a November 2004 rating 
decision ,denied service connection for acid reflux.  The 
veteran disagreed with those decisions.  
The RO did not thereafter issue a SOC, presumably because the 
claimed acid reflux was service connected as part of a 
gastrointestinal disability, denominated as 
hiatal hernia with esophagitis and gastroesophageal reflux, 
irritable bowel syndrome.  

The veteran later requested that the hiatal hernia be rated 
separately from the irritable bowel syndrome.  The veteran 
perfected his appeal as to that issue with the timely 
submission of a substantive appeal (VA Form 9) in November 
2003.  In a written statement received at the RO in January 
2004, the veteran indicated that he was satisfied with the 10 
percent rating assigned for the service-connected hiatal 
hernia with esophagitis and irritable bowel syndrome and 
wished to withdraw from appellate status the issue of 
entitlement to separate ratings for the service-connected 
hiatal hernia with esophagitis, and the irritable bowel 
syndrome.  The veteran later initiated another claim for an 
increased rating for the service-connected gastrointestinal 
disability, but later withdrew that issue from appellate 
status in June 2005.  See 38 C.F.R. § 20.204(c) (2004).  
Thus, any issue revolving around the service-connected 
gastrointestinal disability is no longer in appellate status.

The February 2003 rating decision also granted service 
connection for atopic dermatitis associated with in-service 
herbicide exposure; a noncompensable rating was assigned.  
The veteran disagreed with the rating assigned.  The RO 
thereupon issued a rating decision in March 2003 which 
increased the rating to 10 percent.  The veteran submitted a 
written communication in April 2003 indicating that he was 
satisfied with that rating and wished to withdraw from 
appellate status the issue of entitlement to a higher initial 
rating for the service-connected atopic dermatitis.  
Accordingly, that issue is not within the Board's 
jurisdiction and it will not be addressed further herein.  

In a March 2003 rating decision, the RO denied the veteran's 
claim for a rating in excess of 10 percent for the service-
connected bilateral tinnitus.  In his March 2003 Notice of 
Disagreement (NOD), the veteran claimed entitlement to 
separate 10 percent ratings for each ear for the service-
connected tinnitus.  The veteran perfected his appeal as to 
that issue with the timely submission of a substantive appeal 
(VA Form 9) in April 2003.  In April 2005, the veteran 
submitted a written request to withdraw from appellate status 
the issue of entitlement to separate 10 percent ratings for 
each ear for the service-connected bilateral tinnitus.  Thus, 
that issue is also no longer in appellate status.

In summary, for the reasons set forth above, the Board 
believes that the six issues listed on the first page of this 
decision are currently in appellate status.
 


FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
veteran's claimed hypertension is etiologically related to 
his military service; and the preponderance of the evidence 
does not show that the veteran's hypertension is causally 
related to his service-connected PTSD.  

2.  A preponderance of the medical evidence of record does 
not support a finding that asthma currently exists, or that 
any other lung disorder was incurred in or aggravated by 
service, or is proximately due to, or aggravated by a 
service-connected disability.  

3.  The medical evidence of record does not indicate that the 
veteran's claimed sinusitis is etiologically related to his 
military service, or any incident thereof.  

4.  In a February 2003 decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective from August 2, 2002; the veteran submitted 
a timely NOD.  On March 14, 2003, the veteran was notified of 
a March 2003  rating decision which increased the rating to 
50 percent, effective from August 2, 2002.  The veteran 
subsequently withdrew his appeal.  

5.  After the March 2003 decision became final, a claim for 
an increased rating for the service-connected PTSD was 
received on March 23, 2004, and a 70 percent rating was 
subsequently assigned with an effective date of April 5, 
2003, the date of a VA PTSD examination.

6.  It is not factually ascertainable that the veteran was 
entitled to a 70 percent rating for PTSD prior to April 5, 
2003.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Chronic sinusitis was not incurred in or aggravated by 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Hypertension and/or asthma are not proximately due to nor 
are they the result of the veteran's service-connected PTSD.  
38 C.F.R. § 3.310 (2004)  

5.  February 2003 and March 2003 VA rating decisions, as they 
pertain to entitlement to the issue of a rating for PTSD, are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004). 

6.  The criteria for an effective date earlier than April 5, 
2003 for the assignment of a 70 percent rating for service-
connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hypertension and asthma, on a direct basis and as secondary 
to the service-connected PTSD.  The veteran is also seeking 
service connection for sinusitis.  The veteran also seeks an 
earlier effective date for the assignment of a 70 percent 
rating for his service-connected PTSD.  Finally, the veteran 
seeks entitlement to a TDIU.  

As is discussed elsewhere in this decision, the issues of 
entitlement to an increase disability rating for PTSD and 
entitlement to TDIU are being remanded for further 
evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the February 
2003 and March 2004 rating decisions and the March 2003, May 
2003 and October 2004 SOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, multiple letters were sent to the veteran 
subsequent to the veteran's August 2002 claim of service 
connection which were specifically intended to address the 
requirements of the VCAA.  Specifically, letters sent to the 
veteran from the RO in August 2002, September 2002, March 
2003, October 2003, May 2004, and December 2004 explained in 
detail the evidence needed to substantiate claims of service 
connection, increased ratings and TDIU.  With regard to the 
claims of service connection, several of the aforementioned 
letters specifically provided the veteran with a list of 
medical and lay evidence that could be used to demonstrate 
the existence of the claimed conditions, the veteran's 
conditions in-service and evidence of a relationship between 
service and the current conditions.   Thus, these letters, 
along with the rating decisions and SOCs, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence which VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
aforementioned "duty to assist" letters, the veteran was 
informed that VA "will make reasonable efforts to help you 
get such things as medical records, employment records of 
records from other Federal agencies."  The letters further 
advised that VA would provide the veteran with a medical 
examination or obtain a medical opinion if one was necessary 
to determine the outcome of his claims.  VA provided the 
veteran with a VA hearing examination, eye examination and 
scar examination in January and February 2004.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its VCAA letters that he was 
responsible to provide a release for any and all private 
medical records, information about dates and locations of any 
VA treatment, and names and complete addresses for any other 
sources of evidence.  Moreover, the veteran was specifically 
advised that in the event that he wished for VA to obtain 
private medical evidence on his behalf he must fill out and 
return an authorization.  The veteran was informed of the 
actions he was to take to ensure that the record was 
complete, to include filling out a release for private 
medical records and providing information to the RO so that 
all relevant evidence could be obtained.  [See, e.g., the 
August 2002 letter, pages 1 and 2.]  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2002 letter requested that 
the veteran "tell us about any additional information or 
evidence that you want us to try to get for you."  See the 
August 2002 VCAA letter, page 2.  Moreover, the May 2004 
letter specifically advised the veteran to send any evidence 
in his possession that pertained to his claims.  This 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that the veteran was informed the he could submit or identify 
evidence other than what was specifically requested by VA.  
Based on this extensive record of notification of the 
veteran, the Board is satisfied that the RO provided the 
veteran with ample notice and opportunity to provide any 
evidence in his possession that pertained to his claims.  

The Board is mindful that none of the numerous duty to assist 
letters specifically addressed the issue of entitlement to an 
effective date for the assignment of the 70 percent rating 
for the service-connected PTSD.  However, the Board is 
satisfied that the veteran and his legal counsel were aware 
of the evidence necessary to establish entitlement to the 
benefit sought, particularly given the extensive laws and 
regulations noted in the October 2004 statement of the case.  
The veteran's legal counsel is presumed to know what the 
evidence must show to substantiate a claim for an earlier 
effective date.    

Crucially, the Court has held that there is no duty under the 
VCAA to notify the claimant of the evidence needed to 
substantiate a claim or to assist him in obtaining evidence 
where there is no reasonable possibility that any further 
assistance would aid him in substantiating a claim.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Here, any 
and all evidence pertaining to the effective date issue is 
already in the file, and no amount of additional development 
would change the outcome of this case as it pertains to the 
effective date issue.  

The Board also notes that the veteran and his representative 
have not contended or argued that any defect or deficiency in 
the VCAA notice that may possibly be present has resulted in 
any prejudice in the adjudication of his appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In summary, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claims, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claims and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of these issues has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and the reports of April 
2003 Compensation and Pension (C&P) examinations, as well as 
other C&P examination reports.  It appears that no other 
medical examination and/or treatment records are available.   

The Board notes that the veteran was not afforded a VA 
examination to determine the current nature and likely 
etiology of the claimed sinusitis.  However, the Board has 
given thought to whether a medical nexus opinion is 
necessary.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  However, as explained below the outcome of this 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion regarding the veteran's claimed sinusitis under 
the circumstances here presented would therefore be a useless 
act.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his attorney have been provided with 
ample opportunity to submit evidence and argument in support 
of his claims.  The veteran has not indicated that he wishes 
to present testimony at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for hypertension.

The veteran claim entitlement to service connection for 
hypertension on a direct basis and alternatively on a 
secondary basis, as due to his service-connected PTSD.  

Relevant law and regulations

Direct service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004). See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Factual Background

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of hypertension.  On his 
separation examination in November 1968, the veteran's 
sitting blood pressure was 122/78; his recumbent blood 
pressure was 120/75; and his standing blood pressure was 
125/80.  High blood pressure was not diagnosed.  

On VA examination performed in March 1969, the veteran's 
sitting blood pressure was 130/80; his standing blood 
pressure was 120/84; his sitting after exercise blood 
pressure was 124/66; and his blood pressure two minutes after 
exercise was 116/64.  

Private treatment records from 1969 to 1990 are negative for 
any diagnosis of hypertension.  In May 1989, the veteran's 
blood pressure reading was 114/62.  
In December 1989, the veteran's blood pressure was 124/70.  

The first post-service evidence of hypertension comes from a 
February 1992 private treatment record which reveals that the 
veteran had elevation of his blood pressure, apparently not 
previously present.  VA treatment records dating back to 2000 
reveal that the veteran took lisinopril for his high blood 
pressure and it was currently well-controlled.  

During a VA C&P examination in April 2003, the veteran 
reported to the examiner that he had been followed for high 
blood pressure with medication for three or four years.  The 
diagnosis was hypertension.  The examiner did not believe 
that the veteran's high blood pressure was at all related or 
secondary to his PTSD.  

The veteran reported a different history with regard to the 
onset of his hypertension at an April 2003 psychiatric C&P 
examination.  There, the veteran reported that he had 
suffered from high blood pressure for 20 years, not the three 
to four years reported at the other C&P examination noted 
hereinabove.  The psychiatric examiner noted that it 
"appeared" that the veteran's high blood pressure problems 
were related to his PTSD.  

Analysis

As has been noted above, the veteran has claimed that his 
currently diagnosed hypertension is directly due to his 
military service.  Alternatively, he contends that the 
hypertension is secondary to his service-connected PTSD.

There is medical evidence that the veteran currently has 
hypertension as defined by VA, which was diagnosed on the 
April 2003 VA C&P examination report.  Hickson, and Wallin, 
element (1), current disability, has therefore been satisfied 
as to hypertension.

Direct service connection

With respect to Hickson element (2), disease or injury in 
service, there is no evidence of hypertension in service or 
within the one year presumptive period after service.  
Hypertension was initially diagnosed over two decades after 
the veteran left military service.  Hickson element (2) has 
therefore not been satisfied.

With respect to Hickson element (3), the record contains no 
opinion which relates the veteran's hypertension to his 
period of military service.  In the absence of elevated blood 
pressure or hypertension in service, such would appear to be 
an impossibility.  

In short, the veteran's claim of service connection for 
hypertension on a direct basis fails because Hickson elements 
(2) and (3) are not satisfied.  

Secondary service connection

Analysis

The veteran alternatively contends that his hypertension is 
caused by his service-connected PTSD.

As noted above, Wallin element (1), current disability.  
Element (2), a service-connected disability, is also met.  
The veteran, as of February 2003, had established service 
connection for PTSD, which he contends is cause of his 
hypertension.

The Board observes that although service connection has also 
been granted for hearing loss, tinnitus, a gastrointestinal 
disability and a skin disorder, the veteran contends that his 
hypertension is due to his service-connected PTSD.  The 
evidentiary record does not suggest in any way that the 
service-connected disabilities, other than PTSD, are related 
to the hypertension.

The evidence, however, fails to demonstrate that Wallin 
element (3), medical evidence of a nexus between the service-
connected PTSD and hypertension, is satisfied.  While several 
treatment records note that the veteran was being treated for 
PTSD, and that he had elevated blood pressure, these records 
do not show that the latter was clinically deemed to be the 
product of the former.

The record contains two VA opinions regarding a relationship, 
if any, between the veteran's diagnosed hypertension and his 
service-connected PTSD.  

The first opinion comes from a VA physician who examined the 
veteran in April 2003, for the specific purpose of determine 
whether the veteran had a diagnosis of hypertension; and, if 
so, whether the veteran's hypertension was as likely as not 
related to the service-connected PTSD.  At that examination, 
the veteran reported that he had been followed for 
hypertension for three or four years.  The examiner opined 
that there was no relationship whatsoever between the 
veteran's hypertension and his service-connected PTSD.  

The second opinion comes from a VA psychiatrist who was 
examining the veteran in April 2003 for the purpose of 
determining the severity of the veteran's service-connected 
PTSD.  At this examination, the veteran reported a twenty 
year history of hypertension, and the examiner opined that it 
appeared that the veteran's high blood pressure problems were 
related to the PTSD.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . . See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

Comparing the two medical opinions of record, the Board finds 
that the opinion of the hypertension examiner, and not the 
psychiatric examiner, is more probative.  

Crucially, the April 2003 physical examination was for the 
express purpose of identifying a relationship between the 
veteran's PTSD and his hypertension.  The VA examiner appears 
to have been skilled in conducting physical examinations and 
rendering opinions on matters pertaining to physical ailments 
such as hypertension.  The VA psychiatrist was not.  See 
Guerrieri, supra; see also Black v. Brown, 10 Vet. App. 297, 
284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  
Moreover, the VA psychiatrist did not actually diagnose 
hypertension or perform a physical examination of the 
veteran; rather, the examiner simply noted that the veteran 
had high blood pressure and that he had it for twenty years.  
[The Board observes in passing that the veteran's self-report 
to the VA psychiatrist that he had hypertension for 20 years 
was inconsistent with the evidence of record, which shows an 
approximately 10 year history of hypertension.]  

In sum, the opinion of the VA psychiatrist with regard to a 
nexus between the veteran's hypertension and his PTSD is less 
probative than that of the VA physical examiner.  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

To the extent that the veteran or his representative 
themselves are attempting to provide a nexus between the 
veteran's hypertension and the service-connected PTSD, their 
lay statements are not competent or probative.  It is now 
well-established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The veteran has submitted information addressing the general 
effects of stress on the body, including blood pressure.  The 
submitted information relates to stress, generally, and does 
not address the veteran's hypertension or his PTSD 
specifically.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
Board thus places little weight of probative value on the 
general information supplied by the veteran.

The Board has also explored whether service connection may be 
granted based upon the aggravation of a non service-connected 
disability (hypertension) by a service-connected disability 
(PTSD).  See Allen v. Brown, 7 Vet. App. 439 (1995), which 
has been discussed above.  If the veteran's service-connected 
PTSD has aggravated his hypertension, compensation could be 
awarded for the amount of that aggravation.  The medical 
evidence, however, does not demonstrate that the veteran's 
PTSD has aggravated his hypertension, such that compensation 
would be appropriate under Allen.  The April 2003 examiner 
specifically opined that the veteran's hypertension was not 
at all related to the PTSD.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed hypertension is not related to his service-
connected PTSD.  Accordingly, Wallin element (3), medical 
nexus, has not been satisfied, and the claim fails on that 
basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a hypertension.  Therefore, despite arguments of the 
veteran's representative, the benefit of the doubt rule is 
therefore not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for asthma.

The veteran contends that he has asthma, or some other lung 
condition which causes difficulty breathing, and that such is 
related to service or to his service-connected PTSD.  

Factual background

A review of the service medical records is negative for 
complaints, findings or diagnosis of asthma, or any other 
lung condition.  The veteran's lungs and chest were normal on 
his separation examination in November 1968.  On his November 
1968 Report of Medical History at discharge, the veteran 
denied current or previous asthma, shortness of breath, 
chronic cough or any other breathing problems.  The veteran 
did report a history of hay fever.  

Post-service medical evidence of record includes a VA 
examination report from March 1969 which noted no cough on 
expectoration.  The lungs were normal to palpation, 
percussion and auscultation.  Chest x-ray was normal.  There 
was no diagnosis of asthma, or any other lung condition. 

A June 1982 private chest x-ray revealed normal pulmonary 
vasculature and clear lungs.  

The veteran was afforded a VA respiratory examination in 
April 2003.  He reported to the examiner that he had never 
seen a doctor for his breathing problems.  When asked what 
type of problem he had, the veteran did not get very 
specific, but reported that he had some tightness usually in 
June and July and in the fall.  He did not hear wheezes, just 
felt tightness.  The veteran reported that he did not have 
allergies.  The veteran reported that he never had bronchitis 
and never used an inhaler or took any over-the-counter 
prescription medication.  

The examiner noted that the veteran's April 2003 pulmonary 
function testing (done the day prior to the VA examination) 
showed no obstructive lung defect and his diffusion capacity 
was within normal limits.  His room air pulse ox was 97 
percent, which was characterized as being very good.  

On physical examination, the veteran's vital signs were 
stable.  His lungs were clear to auscultation.  He had good 
deep inspirations.  The diagnosis was normal respiratory 
exam.  The examiner again noted that the veteran had never 
seen a doctor for any pulmonary problems, and the examiner 
was not sure why the veteran thought that his claimed lung 
problem was related to PTSD.  The examiner concluded that 
asthma has nothing to do with PTSD and that the veteran did 
not have asthma or any lung problems of any severity, so 
consequently, the veteran did not have a lung disorder or 
asthma that was secondary to PTSD.

At an April 2003 VA psychiatric examination, the veteran 
reported that his "asthma" was worse in June and July and 
during the fall.  The examiner accepted the veteran's history 
of asthma as true, but opined that it was unlikely that the 
asthma was related to the PTSD.  

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury or a service-connected disability; and (3) 
medical nexus.  See Hickson and Wallin, supra.

With respect to element (1), current disability, there is no 
competent medical evidence that asthma, or any other 
pulmonary disability, exists.  The April 2003 VA respiratory 
examiner reported that there was no diagnosis of asthma or 
other lung disability of any severity.  Moreover, the record 
is devoid of any medical evidence concerning treatment for 
asthma or any similar disability.
  
Although the April 2003 psychiatric examiner noted the 
veteran's self-report of asthma, that examiner did not 
actually make a diagnosis of asthma.  To the extent that the 
psychiatric examiner merely referred to asthma, this does not 
serve to verify the existence of the claimed disability.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

To the extent that the veteran is himself asserting that he 
has asthma, or some other pulmonary disorder, as discussed 
above the veteran's lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra; see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
decisions of the United States Court of Appeals for the 
Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
In the absence of evidence of a diagnosed lung disorder 
including asthma, Hickson/Wallin element (1) is not met and 
service connection may not be granted for this disorder on 
this basis alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two elements.  

Moving to Hickson element (2), in service disease or injury, 
there is no competent medical evidence of asthma or any other 
pulmonary or respiratory disorder in service.  With respect 
to Wallin element (2), service-connected disability, the 
veteran has established service-connection for PTSD, and now 
claims that he has a current lung disorder that is aggravated 
by the PTSD.  

Turning to element (3), in the absence of a current diagnosis 
deemed to constitute a lung disorder, there can be no medical 
nexus, and there is none of record with regard to the claim 
of asthma or other lung disorder.  Moreover, the VA examiner 
did not indicate that there was any symptom associated with 
the respiratory system that could be attributed to any 
disease or injury in service, or to the service-connected 
PTSD.

The veteran has reported that he has suffered from asthma due 
to the service-connected PTSD.  As discussed above, the 
veteran's own medical opinion as to diagnosis and etiology is 
entitled to no weight of probative value.  See Espiritu, 
supra.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for 
asthma or other lung disorder, in view of the absence of 
evidence indicating that such a disability is, or has ever 
been, manifested.  A preponderance of the evidence is against 
this claim, and entitlement to benefits sought on appeal as 
to that claim is accordingly denied.

3.  Entitlement to service connection for sinusitis.

The veteran contends that he has sinusitis which I due to his 
military service.  He does not appear to contend that the 
sinusitis is related to his service-connected PTSD.

Factual Background

The veteran's service medical records reveal that the veteran 
reported a broken nose prior to service with chronic 
congestion on the right side.  The examiner noted a slight 
dorsal hump to the bridge of the nose.  The veteran reported 
that he was treated prior to service for "sinus," but he 
specifically denied sinusitis on his report of medical 
history at induction in September 1966.

The service medical records do not show complaints or 
treatment for sinusitis during service.  The veteran denied 
sinus problems in the report of medical history which was 
completed in connection with his discharge in November 1968.    

Post-service medical records include a VA examination report 
from March 1969 which noted a deviated septum on the right, 
but did not note any abnormality with regard to the veteran's 
sinuses. 

Private medical treatment records reveal a diagnosis of 
sinusitis in August 1997.  A December 1997 entry notes recent 
sinusitis with persistence.  In January 1999, an assessment 
of recurrent sinusitis was noted.  Sinusitis was also noted 
in April 1999.  

During a January 2005 VA general medical examination, the 
veteran's nose, sinus, mouth, and throat were normal.  



Analysis

Although there is no evidence that the veteran has been 
recently treated for sinusitis, there is private medical 
evidence that the veteran had chronic sinusitis between 1997 
and 1999.  Based on this evidence, the Board finds that  
Hickson element (1) has arguably been satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records do not show 
that the veteran was treated for sinusitis, nor are there any 
complaints consistent with a sinus problem.  Moreover, the 
veteran specifically denied sinus trouble in his report of 
medical history at separation. 

[The service medical records do reflect that the veteran 
broke his nose prior to service.  At the immediate post-
service VA medical examination in March 1969, it was noted 
that the veteran suffered from a deviated septum.  As was 
noted in the Introduction above, service connection for a 
deviated septum was denied by rating decision dated March 
2004, and the veteran did not appeal that decision.]  

In short, sinusitis was not demonstrated during service or 
for many years after service.  Hickson element (2) is not 
satisfied, and the veteran's claim fails on that basis.

Turning to element (3), medical nexus in the absence of an 
in-service disability, there can be no medical nexus, and 
there is none of record.    

The Board is aware that the veteran was not afforded a VA 
examination for the specific purpose of determining whether 
he had a current sinus disability that was incurred in or 
aggravated by service.  However, the record is devoid of any 
evidence, apart from the veteran's assertions, that he had a 
sinus disorder in service, or for years thereafter.  In the 
absence of in-service sinus problems, remanding this case for 
a medical nexus opinion would be a useless act.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of sinusitis in service.

Therefore, under the circumstances presented in this case, a 
remand ordering a medical examination would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].  Accordingly, the Board has determined that a 
medical opinion is not necessary in the instant case.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
sinusitis.  Elements (2) and (3) are not met.  Therefore, 
despite arguments of the veteran's representative, the 
benefit of the doubt rule is therefore not for application 
because the evidence is not in relative equipoise.  The 
benefit sought on appeal is accordingly denied.

4.  Entitlement to an effective date earlier than April 5, 
2003 for the assignment of a 70 percent rating for service-
connected PTSD.

Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).



Effective dates - increased ratings

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions. 
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2) (2004).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report. See 38 C.F.R. § 3.157 (2004).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1) (2004).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2004).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received at VA.  38 U.S.C.A. § 101(30) (West 2002); 38 
C.F.R. § 3.1(r) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Finality and timeliness

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  Jurisdiction over an issue does not 
vest in the Board until an appeal to the Board has been 
properly perfected by the timely filing of an adequate 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 
(2004).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a) (2004).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b) 
(2004).



Withdrawal of appeal

Until the appeal is transferred to the Board, an appeal 
withdrawal is effective when received by the agency of 
original jurisdiction.  Withdrawal of an appeal will be 
deemed a withdrawal of the NOD and, if filed, the Substantive 
Appeal, as to all issues to which the withdrawal applies.  
Withdrawal does not preclude filing a new NOD and, after a 
SOC is issued, a new Substantive Appeal, as to any issue 
withdrawn, provided such filing would be timely under these 
rules if the appeal withdrawn had never been filed.  
38 C.F.R. § 20.204(b)(3), (c) (2004).

Specific schedular criteria

Diagnostic Code 9411, which governs disability ratings for 
PTSD, provides for the following levels of disability:

A 100% rating is assigned for:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70% rating is assigned for:  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50% rating is assigned for:  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30% rating is assigned for:  Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 10% rating is assigned for:  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Factual Background

The veteran filed his original claim of service connection 
for PTSD in August 2002.  In a February 2003 rating decision, 
service connection for PTSD was granted, and an initial 30 
percent rating was assigned, effective from August 2, 2002.  
Notice of this decision was provided to the veteran on 
February 6, 2003.  The veteran appealed the initial rating 
assigned.  In a March 2003 rating decision, the initial 30 
percent rating for the service-connected PTSD was increased 
to 50 percent, effective from August 2, 2002.  The veteran 
was notified of that decision on March 14, 2003.  Because 
that action was not a complete grant of benefits, the RO 
issued a SOC and an SSOC in March 2003.  

The veteran was afforded a VA psychiatric examination on 
April 5, 2003.  
The examiner essentially noted an increase in severity of the 
service-connected PTSD, with moderate difficulty in social 
and occupational functioning; continued difficulties with 
deficiencies in a lot of areas and difficulty in adapting to 
stressful circumstances.  His prognosis was chronic, and 
fair, and his Global Assessment of Functioning (GAF) score 
was 55.  

In a written statement received at the RO on April 8, 2003, 
the veteran indicated his satisfaction with the 50 percent 
rating assigned for the service-connected PTSD and requested 
that his claim of entitlement to a higher initial rating be 
withdrawn.  

On March 23, 2004, the RO received the veteran's claim for an 
increased rating for the service-connected PTSD.  Two days 
later, on March 25, 2004, the RO issued a rating decision 
granting an increased rating to 70 percent for the service-
connected PTSD, effective from April 5, 2003, the date of the 
VA psychiatric examination.  

In a statement received at the RO on April 13, 2004, the 
veteran requested to withdraw his April 8, 2003 withdrawal 
regarding his increased rating PTSD claim.  The veteran 
explained that shortly after he signed the VA Form 21-4138 to 
withdraw his appeal on PTSD, as he was satisfied with the 
rating assigned, his life began to change rapidly and he 
began having severe difficulties associated with PTSD.  

In the meantime, the veteran disagreed with the effective 
date of April 5, 2003 for the assignment of a 70 percent 
rating for the service-connected PTSD.  This appeal followed.  



Analysis

Currently, the assigned effective date for the 70 percent 
rating for the service-connected PTSD is April 5, 2003.  This 
is the date on which the veteran was afforded a VA 
psychiatric examination which demonstrated an increase in his 
PTSD symptomatology.  

The veteran believes that an effective date of August 2, 2002 
should be assigned for the 70 percent rating for the service 
connected PTSD, asserting that his original August 2002 claim 
has been open since that time.  However, as will be explained 
below, the August 2004 claim was finally resolved on March 
14, 2004, and the claim which was in fact acted upon was a 
March 23, 2004 claim for an increased rating.

The date of the last prior final decision concerning an 
increased rating for PTSD is the February 2003 rating 
decision.  That decision as based on the veteran's original 
claim in August 2002.  The veteran was provided notice of the 
February 2003 rating decision on February 6, 2003.  He 
submitted a timely NOD in March 2003, and the RO issued a SOC 
in March 2003.  Crucially, in April 2003 the veteran chose to 
withdraw his appeal for an increased rating for the service-
connected PTSD.  
The Court has stated that when claims are withdrawn, they 
cease to exist.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).

In short, the veteran withdrew his appeal as to the RO's 
decision stemming from his original claim in August 2002.  
Although the veteran later attempted to recant such 
withdrawal, a "withdrawal of a withdrawal" is not allowed 
under either the VA regulation, 38 C.F.R. § 20.204, or the 
Court's jurisprudence.  See Hansen. 

The regulation does, however, provide that withdrawal of an 
appeal does not preclude filing a new NOD and, after a SOC is 
issued, a new Substantive Appeal, as to any issue withdrawn, 
provided such filing would be timely under these rules if the 
appeal withdrawn had never been filed.  38 C.F.R. 
§ 20.204(b)(3), (c) (2004).
Under such circumstances, the appeal remains open, as if the 
request to withdraw had never been filed.  

In this case, no such NOD was filed within the year after the  
February 2003 and March 2003 rating decisions became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).  The veteran's March 2004 request for an increased 
rating cannot be interpreted as anything but what it held 
itself out to be, a claim for an increased rating.  Moreover, 
even if it could be interpreted as a NOD as to the previous 
VA rating decisions, by the time the veteran filed his 
request for an increased rating, the February 2003 and March 
2003 rating decisions had become final and any purported NOD 
would have been untimely.  

In other words, the veteran had until March 14, 2004 to 
submit another NOD which would have had the effect of 
nullifying his previous withdrawal of his appeal.  He did not 
do so.  

Since the veteran did not timely appeal the February 2003 or 
March 2003 rating decisions, they are final decisions, and an 
effective date for the assignment of the 70 percent 
evaluation for the service-connected PTSD cannot be based on 
the underlying August 2002 claim.  

Since the last final decision in March 2003, the Board can 
find no evidence or communication from the veteran that could 
be construed as a formal or informal claim for increase until 
the submission of the formal claim on March 23, 2004.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
It is clear that March 23, 2004 is the first date on which a 
claim for increase was received since the last final decision 
of March 2003.  

As was noted above, the effective date of an increase in 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2004).  See also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).  Thus, the Board must now determine if it 
is factually ascertainable that an increase in disability 
occurred between March 23, 2003 (one year prior to the date 
of receipt of the veteran's claim for increase) and April 5, 
2003 (the currently assigned effective date, which is the 
date of the VA examination which determined that the severity 
of the veteran's PTSD had increased).  

There is, however, no medical or other evidence of record 
which establishes that it was factually ascertainable that 
the symptomatology associated with the veteran's PTSD met the 
criteria for an increased evaluation at any point during the 
brief period from March 23, 2003 to April 5, 2003.  As such, 
there is no basis to assign an effective date prior to April 
5, 2003 for the assignment of the 70 percent rating for the 
service-connected PTSD.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an effective 
date earlier than April 5, 2003 for the award of a 70 percent 
rating for the service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.



ORDER

Service connection for hypertension is denied.  

Service connection for asthma is denied.  

Service connection for sinusitis is denied.  

Entitlement to an effective date prior to April 5, 2003 for 
the assignment of a 70 percent disability rating for PTSD is 
denied.  




REMAND

5.  Entitlement to an increased rating for the service-
connected PTSD, currently rated as 70 percent disabling.

6.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).

The veteran contends that his service-connected PTSD is more 
severe than is represented by the 70 percent rating currently 
assigned.  Also, the veteran asserts that he is entitled to a 
TDIU.  

Reasons for Remand

After the case was certified to the Board, the veteran 
submitted additional medical evidence pertinent to his claims 
of entitlement to an increased rating for the service-
connected PTSD, and entitlement to a TDIU.  Because pertinent 
evidence was submitted directly to the Board after the appeal 
had been certified, the RO has not yet considered this 
evidence.  Under the provisions of 38 C.F.R. § 20.1304(c) 
(2004), pertinent evidence submitted on appeal must be 
initially reviewed by the Agency of Original Jurisdiction 
(AOJ) unless a valid waiver of consideration has been 
received.  No such waiver was received in the instant case.  
Accordingly, to accord due process to the veteran, this 
matter requires remand.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's medical records should be referred to an 
appropriately qualified physician for the purpose of 
determining whether the veteran's service-connected 
disabilities preclude him from obtaining and/or maintaining 
gainful employment.  The Board notes, in this regard, that 
the veteran was afforded a series of VA examinations in 
January 2005; however, the question of employability was not 
effectively addressed.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2004) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this issue is REMANDED to the Veterans benefits 
Administration (VBA) for the following actions:

1.  VBA should refer the veteran's claims 
folder to an appropriately qualified 
physician, who should render an opinion 
as to whether the veteran's service-
connected disabilities (PTSD, bilateral 
hearing loss, tinnitus, hiatal hernia 
with esophagitis and gastroesophageal 
reflux, irritable bowel syndrome; and 
atopic dermatitis) render him 
unemployable.  If the reviewing physician 
deems it to be appropriate, physical and 
or psychiatric examination and/or 
diagnostic and occupational testing, may 
be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues remaining on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be afforded reasonable 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


